 

Exhibit 10.5 

 

Secured Non-Negotiable Promissory Note

 



Principal Amount: $410,000.00 Issue Date: September 18, 2014





 

FOR VALUE RECEIVED, SNYDER COMPUTER SERVICES, INC., a California corporation
(the “Corporation”) with its principal executive office at 1125 Laurel Lane, San
Luis Obispo, CA 93401, promises to pay to the order of SPENDSMART NETWORKS,
INC., a Delaware corporation with its principal executive offices at 805
Aerovista Parkway, Suite 205, San Luis Obispo, CA 93401 (“Payee”) the principal
amount of FOUR HUNDRED TEN THOUSAND ($410,000) Dollars (the “Principal Amount”),
in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public and private debts.
Principal of this Note shall be paid in accordance with Section 2 hereof.
Interest shall accrue on the Principal Amount outstanding from time to time at
the rate per annum computed in accordance with Section 3 hereof.

 

This Secured Convertible Promissory Note (the “Note”) is an unconditional
promise of Corporation to pay the Principal Amount and interest. The Corporation
(i) waives presentment, demand, protest or notice of any kind in connection with
this Note and (ii) unconditionally agrees, to pay to the holder of this Note,
all costs and expenses (including reasonable legal fees) reasonably and
necessarily incurred in connection with the enforcement and collection of this
Note.

 

1. Security.

 

(a) “Collateral” means the following property, whether now owned or hereafter
acquired by the Corporation: (i) all that tangible and intangible assets of the
Corporation, whether now owned or hereafter acquired, including, without
limitation, any accounts receivable, inventory, deposits, equipment and any
patent, copyright, trademark or other intellectual property rights of the
Corporation, and (ii) all Proceeds (as defined below) of the assets described in
clause (i) of this subsection (b). “Proceeds” includes whatever is receivable or
received when the Collateral or Proceeds is sold, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes, without limitation, all rights to payment, including return premiums,
with respect to any insurance relating thereto.

 

(b) Security Interest. As security for the payment and performance of all the
obligations of the Corporation hereunder, the Corporation does hereby grant and
assign to Payee, a continuing perfected first priority security interest in all
of the Collateral. Commencing on the Issue Date, the Corporation will, from time
to time, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including, without limitation, any filings of financings or continuation
statements under the UCC) that from time to time may be necessary or desirable,
or that the Payee may reasonably request, in order to create, preserve, perfect,
confirm or validate the security interest in the Collateral, or to enable the
Payee to exercise or enforce any of its rights, powers and remedies hereunder
with respect to any of the Collateral. To the extent permitted by applicable
law, the Corporation hereby authorizes, empowers, and directs the Payee,
commencing at the Issue Date, to execute and file financing statements or
continuation statements without the Corporation’s signature appearing thereon.
The Corporation agrees that a carbon, photographic, photostatic or other
reproduction of this Note or of a financing statement is sufficient as a
financing statement.

 

(c) Representations, Warranties and Covenants. The Corporation represents,
warrants and covenants as follows: (i) this Agreement is made with full recourse
to the Corporation and pursuant to and upon all the warranties, representations
and covenants on the part of the Corporation contained herein; and (ii) except
for the security interest of Payee in the Collateral, the Corporation is and
will be, the owner of all the Collateral free from any lien, security interest,
encumbrance or other right, title or interest of any person.

 



1

 

 

(d) Uniform Commercial Code. In addition to any rights and remedies now or
hereafter granted under applicable law and not by way of limitation of any such
rights and remedies, upon the occurrence of an Event of Default (as hereinafter
defined), Payee shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code as enacted in any applicable jurisdiction in
addition to the rights and remedies provided herein.

 

(e) Fees and Expenses, etc. Any and all reasonable attorneys' fees and legal
expenses incurred by Payee in connection with prosecuting any actions or
proceedings arising out of or related to the Collateral, shall be borne and paid
by the Corporation on written demand by Payee setting forth in reasonable detail
the nature of such expenses.

 

2. Principal Amount. The aggregate unpaid principal amount, all accrued and
unpaid interest and all other amounts payable under this Note shall be fully and
immediately payable UPON DEMAND by Payee, which may be demanded on the four
month anniversary of the Issue Date at any time and for any reason (such date
when Payee makes demand for repayment shall be deemed the “Maturity Date”). This
Note is secured by the personal guaranty of Tim Snyder, attached hereto as
Exhibit A.

 

3. Computation and Payment of Interest.

 

(a) Base Interest Rate. Subject to subsection 3(b) below, the outstanding
Principal Amount shall bear interest at the rate of 5.25% per annum. Interest
accrued on this Note shall be paid at the maturity (the “Interest Rate”).

 

(b) Default Interest. Following the occurrence and during the continuance of an
Event of Default (as defined below), Interest Rate shall be increased by four
percent (4%) per annum.

 

4. Covenants of Corporation.

 

(a) Affirmative Covenants. The Corporation covenants and agrees that, so long as
this Note shall be outstanding, it will perform the obligations set forth in
this Section 4(a):

 

(i) Taxes and Levies. The Corporation will promptly pay and discharge all taxes,
assessments, and governmental charges or levies properly imposed upon the
Corporation or upon its income and profits, or upon any of its property, before
the same shall become delinquent, as well as all claims for labor, materials and
supplies which, if unpaid, would become a lien or charge upon such properties or
any part thereof; provided, however, that the Corporation shall not be required
to pay and discharge any such tax, assessment, charge, levy or claim so long as
the validity thereof shall be contested in good faith by appropriate
proceedings.

 

(ii) Maintenance of Existence. The Corporation will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
corporate existence.

 

(iii) Maintenance of Property. The Corporation will maintain, preserve, protect
and keep its property (real, personal, intellectual or otherwise) used or useful
in the conduct of its business in good repair, working order and condition, and
from time to time make all reasonable and proper repairs, renewals, replacements
and improvements thereto.

 

(iv) Books and Records. The Corporation will keep true, correct and current
books, records and accounts reflecting all of its business affairs and
transactions in accordance with generally accepted accounting principles applied
on a consistent basis.

 



2

 

 

(v) Use of Proceeds. The Corporation shall use the proceeds of this Note solely
to acquire certain IT related assets of TechXpress, Inc., a California
corporation, pursuant to that certain asset purchase agreement dated as of even
date herewith (the “Assets”) a copy of which is annexed hereto as Exhibit B.

 

(b) Negative Covenants. The Corporation covenants and agrees that, so long as
this Note shall be outstanding, it will not take the actions set forth in this
Section 4(b) without consent of Payee:

 

(i) (A) liquidate or dissolve; or (B) consolidate with or merge into or with any
other corporation or other entity (including, without limitation, any wholly
owned subsidiary) unless the surviving corporation assumes the obligations of
the Corporation hereunder.

 

(ii) amend its articles of incorporation, bylaws or its charter documents so as
to adversely affect any rights of Payee;

 

(iii) repay, repurchase, redeem, or offer to repay, repurchase, redeem or
otherwise acquire or make any dividend or distribution in respect of any of its
capital stock, or other equity securities, loans or indebtedness (other than
trade payables in the ordinary course of business) or otherwise make any
distribution to or for the benefit of its shareholders or other persons having
an ownership interest except in reasonable and customary amounts derived from
earnings after the monthly payment due hereunder has been made.

 

5. Events of Default.

 

(a) The term “Event of Default” shall mean any of the events set forth in this
Section 5(a):

 

(i) Non-Payment of Obligations. The Corporation shall default in the payment of
the Principal Amount or accrued interest of this Note as and when the same shall
become due and payable in accordance herewith for a period of five (5) days
after notice thereof to the Corporation.

 

(ii) Non-Performance of Covenants. The Corporation breaches any covenant or
other term or condition of this Note and such breach continues for a period of
10 days after written notice to the Corporation from Payee.

 

(iii) Sale of Stock. Tim Snyder shall sell or transfer in excess of fifty (50%)
percent of the capital stock of the Corporation to any person.

 

(iv) Bankruptcy, Insolvency, Receivership etc. The Corporation shall: admit in
writing its inability to pay its debts as they become due; apply for, consent
to, or acquiesce in, the appointment of a trustee, receiver, sequestrator or
other custodian for the Corporation or a substantial portion of its property, or
make a general assignment for the benefit of creditors; or permit or suffer to
exist any bankruptcy, reorganization, debt arrangement or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution, winding
up or liquidation proceeding, in respect of the Corporation, and, if such case
or proceeding is not commenced by the Corporation or converted to a voluntary
case, such case or proceeding shall be permitted to continue for a period of
more than ninety (90) days.

 

(b) Section 5(a) (i) or (ii) or (iii). If any Event of Default under Section
5(a) (i) or (ii) or (iii) shall occur, and be continuing, after required notice,
if any, Payee may, upon written notice to the Corporation, declare all or any
portion of the outstanding Principal Amount of this Note, together with interest
accrued thereon, to be due and payable and, whereupon such unpaid Principal
Amount and accrued interest shall become immediately due and payable.

 



3

 

 

(c) Section 5(a)(iv). If any Event of Default described in Section 5(a)(iv)
shall occur, and be continuing, the outstanding Principal Amount of this Note
and all other obligations thereunder shall automatically be and become
immediately due and payable, without notice or demand.

 

6. Restrictive Covenants. If any Event of Default described in Section 5 shall
occur, for a period of eighteen (18) months commencing on the date of such Event
of Default (the “Restricted Period”), the Corporation and Snyder shall each not,
and shall not permit any of its affiliates to, directly or indirectly, (i)
engage in or assist others in engaging in a business that competes with the
Assets being acquired by the Corporation and/or Snyder (the “Restricted
Business”) in the San Luis Obispo and Santa Barbara Counties, California (the
“Territory”); (ii) have an interest in any entity that engages directly or
indirectly in the Restricted Business in the Territory in any capacity,
including as a partner, shareholder, member, employee, principal, agent, trustee
or consultant; or (iii) cause, induce or encourage any material actual or
prospective client, customer, supplier or licensor of any business, as it
relates to the utilization of the Assets (including any existing or former
client or customer of Seller and any person that becomes a client or customer of
such business after the Effective Date), or any other person who has a material
business relationship with the Assets, to terminate or modify any such actual or
prospective relationship. Notwithstanding the foregoing, the Corporation and
Snyder may own, directly or indirectly, solely as an investment, securities of
any person traded on any national securities exchange if Corporation and Snyder
are not a controlling person of, or a member of a group which controls, such
person and does not, directly or indirectly, own three percent (3%) or more of
any class of securities of such entity.

 

(b) The Corporation and Snyder acknowledge that a breach or threatened breach of
this Section 6 would give rise to irreparable harm to Payee, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by the Corporation or Snyder of any such
obligations, Payee shall, in addition to any and all other rights and remedies
that may be available to it in respect of such breach, be entitled to equitable
relief, including a temporary restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction (without any requirement to post bond).

 

(d) The Corporation and Snyder acknowledge that the restrictions contained in
this Section 6 are reasonable and necessary to protect the legitimate interests
of Payee and constitute a material inducement to Payee to enter into this Note
and consummate the transactions contemplated herein. In the event that any
covenant contained in this Section 6 should ever be adjudicated to exceed the
time, geographic, product or service or other limitations permitted by
applicable law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable law. The covenants contained in this Section
6 and each provision hereof are severable and distinct covenants and provisions.
The invalidity or unenforceability of any such covenant or provision as written
shall not invalidate or render unenforceable the remaining covenants or
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 



4

 

 

7. Miscellaneous.

 

(a) Parties in Interest. All covenants, agreements and undertakings in this Note
that are binding upon the Corporation or Payee shall also bind and inure to the
benefit of the successors and permitted assigns of the Corporation and Payee,
respectively, whether so expressed or not.

 

(b) Governing Law; Jurisdiction. This Note, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the law of the State of California without
regard to the choice of law provisions thereof. Any disputes shall be heard only
in the federal and state courts sitting in San Luis Obispo County, State of
California. The prevailing party shall be entitled to recover its reasonable
legal fees and expenses from the party not prevailing.

 

(c) Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE CORPORATION.

 

(d) Notice. All notices shall be in writing, and shall be deemed given when
actually delivered to a party at its address set forth herein personally or by
national overnight carrier, to the parties addresses set forth herein, or
addresses of which notice is given in accordance herewith.

 

(e) Counterparts. This Note may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Note and all of which, when
taken together, will be deemed to constitute one and the same agreement. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

(f) Successors and Assigns. This Note may be assigned, transferred or negotiated
by the Payee to any person at any time without notice to or the consent of the
Corporation. The Corporation may not assign or transfer this Note or any of its
rights hereunder without the prior written consent of the Payee. This Note shall
inure to the benefit of and be binding upon the parties hereto and their
permitted assigns.

 

(g) Waiver of Notice. The Corporation hereby waives presentment, demand for
payment, protest, notice of dishonor, notice of protest or nonpayment, notice of
acceleration of maturity and diligence in connection with the enforcement of
this Note or the taking of any action to collect sums owing hereunder.

 

(h) Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

(i) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Payee, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 



5

 

 

(j) Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Corporation.

 



  CORPORATION:         SNYDER COMPUTER SERVICES, INC.,   a California
corporation         By: /s/ Tim Snyder   Name:   Tim Snyder   Title: President

 



ACKNOWLEDGED AND AGREED:

 

By: /s/ Tim Snyder   Name:   Tim Snyder, Individually  

 





6

